UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (x) ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended May 31, 2012. ( ) TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission File No. 0-26112 ARTISANAL BRANDS, INC. (Exact name of registrant as specified in its charter) New York 41-1759882 (State of Jurisdiction) (IRS Employer I.D. No.) 483 Tenth Avenue, New York, New York 10018 (Address of Principal Executive offices) (Zip Code) Registrant’s telephone number, including area code 212-871-3150 Securities registered pursuant to Section 12(g) of the Act: Title of each class Common Stock, $.001 par value per share Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes NoX Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Exchange Act.Yes NoX Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to filing requirements for the past 90 days. YesX No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes xNo ¨ Indicate by check mark if the disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of the registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12-2 of the Exchange Act. Large accelerated filer. o Accelerated filer. o Non-accelerated filer. o Smaller reporting company. x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). .Yes NoX Based on the closing sale price of $.05 on May 31, 2012, the aggregate market value of the voting stock held by non-affiliates of the registrant was approximately $1,318,517.The Company had 28,093,982 shares of its $.001 par value common stock and 6,514,154 shares of its $.001 par value preferred stock issued and outstanding on May 31, 2012. DOCUMENTS INCORPORATED BY REFERENCE Location in Form 10-K
